MEMORANDUM ** and ORDER
Pedro Ventura-Hernandez appeals from the 115-month sentence imposed following *659his jury conviction for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Ventura-Hernandez’s contention that the court erred in applying a 16-level enhancement is without merit. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000); see also United States v. Pacheco-Zepeda, 234 F.3d 411, 415 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001). His argument that his sentence was unconstitutional under Apprendi and its progeny, because the fact of his prior conviction was not admitted or proved to a jury beyond a reasonable doubt, is foreclosed by United States v. Rodriguez-Lara, 421 F.3d 932, 949-50 (9th Cir.2005).
Ventura-Hernandez was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory. ‘We have held that “where the district court did not treat the sentencing guidelines as advisory but the defendant’s sentence was not enhanced by extra-verdict findings,’ a nonconstitutional sentencing error has occurred.” United States v. Brown, 417 F.3d 1077, 1080 (9th Cir.2005) (per curiam), citing United States v. Ameline, 409 F.3d 1073, 1084 n. 8 (9th Cir.2005) (en banc). Ventura-Hernandez shall notify the court within 14 days of the filing date of this memorandum disposition if he wants to pursue an Ameline remand. See id. at 1084. . If Ventura-Hernandez does not respond to this inquiry, the district court’s sentence shall be affirmed.
BRIEFING ORDERED.

 This disposition is not appropriate for publication and may not be cited to or by the *659courts of this circuit except as provided by Ninth Circuit Rule 36-3.